Citation Nr: 9918814	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for a heart disorder 
including hypertension.

3.  Entitlement to service connection for end-stage renal 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1997 and November 1998 rating 
determinations of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
(which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service (to be codified under 38 
U.S.C.A. 1103)), relates only to claims filed after June 9, 
1998. It does not affect those claims which were filed on or 
prior to that time, such as this case.

In a May 1999 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for end stage renal 
disease.  The veteran has not submitted a notice of 
disagreement.  Thus, the Board has no jurisdiction to review 
the matter.  


FINDINGS OF FACT

1.  There is no competent evidence of current nicotine 
dependence or of nicotine dependence in service. 

2.  There is no competent evidence of a nexus between a heart 
disorder including hypertension, and service, including in 
service nicotene dependence or exposure to Agent Orange.

3.  The veteran has not submitted medical evidence of a nexus 
between current end stage renal disease and service, to 
include in service nicotine dependence or exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a heart disorder, 
including hypertension, is not well grounded.  38 U.S.C.A. 
§ 5107.

3.  The claim for service connection for end stage renal 
disease is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records are negative for complaints or 
findings referable to a heart or renal disease.  Service 
medical records make no reference to the use of tobacco 
products.  The October 1968 separation examination showed 
normal 
cardiovascular and genito-urinary systems.  The veteran's 
blood pressure was found to be 120/80 upon separation.  

On VA examination in April 1969, the veteran's heart and 
genitourinary system, including the kidneys, were reported to 
be normal.  His sitting blood pressure was 110/65, and his 
standing blood pressure was 130/90.

On VA orthopedic examination in April 1974, the veteran 
reported that he had been treated at a private facility in 
November 1973 for a possible heart problem.

A December 1996 VA hospitalization report shows that the 
veteran presented with complaints of hematuria and epistaxis 
times one day.  He also reported congestion and shortness of 
breath.  His history was positive for hypertension for 
"several" years.  On examination, his blood pressure was 
186/120.  The heart had a regular rate and rhythm without 
murmurs, rubs, or gallops.  Electrocardiogram revealed sinus 
tachycardia at 109 beats per minute, and T wave inversion, in 
1, augmented unipolar left, V4, V5, and V6 consistent with 
strain versus ischemia.  During the veteran's hospitalization 
he maintained blood pressures that were in the 160 to 170's 
systolic range over 90 to 100 diastolic range.  Laboratory 
findings were abnormal and a renal work-up was undertaken but 
prior to completion the veteran requested discharge.  The 
impression was renal failure probably due to long history of 
untreated hypertension.

A January 1997 VA hospitalization report shows that the 
veteran was admitted for an elevated blood urea nitrogen and 
creatinine of 111 and 8.4.  Following a renal consultation 
hemodialysis was started.  The diagnosis was end-stage renal 
disease.  It was noted that the etiology of his renal failure 
was unclear.  

In a letter dated in September 1997, the RO requested 
information regarding the veteran's tobacco product use 
history.  No response was received.  

The veteran was accorded a personal hearing in July 1998.  At 
that time, he testified that he started smoking cigarettes in 
Vietnam.  He testified that cigarette smoking became a habit 
over the years.  Subsequently, he developed hypertension, 
heart problems and kidney failure which he related to the 
exposure of Agent Orange and tobacco.  He testified that he 
physician had prescribed Zyban to control his nicotine 
addiction.  The veteran testified that he was not treated for 
hypertension or heart disease during service.  He reported 
that he was initially treated in 1979.  He further testified 
that his private physician told him that his heart disease 
including hypertension could have been caused by smoking.  

An April 1999 VA hospitalization report shows that he 
underwent left arm AV loop graft placement and right 
subclavian Quinton catheter placement.  The veteran presented 
with a history of end-stage renal disease secondary to 
hypertension and a history of dialysis times one month.  The 
veteran tolerated the procedure well.

Pertinent Law and Regulations

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of a current disability (medical diagnosis); (2) 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) evidence of a nexus between the in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  The United States Court of 
Veterans Appeals (Court) has also held that secondary service 
connection is warranted for a disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Jones v. 
West, No. 96-1253 (May 11, 1999); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

Service Connection Based on Nicotine Dependence

In VAOPGCPREC 19-97 (1997), VA's General Counsel held that 
service connection may be established for tobacco-related 
disability or death on the basis that such disability or 
death is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service. 

The opinion, in pertinent part, was to the effect that if a 
claimant could establish that a disease or injury resulting 
in disability or death was a direct result of tobacco use 
during service, e.g., damage done to a veteran's lungs by in-
service smoking gave rise to lung cancer, service connection 
could be established without reference to 38 C.F.R. 
§ 3.310(a) (1998) (pertaining to secondary service 
connection).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness 
could be considered secondary to the service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

The 1997 Opinion further noted that secondary service 
connection could be established only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
was the proximate cause of the disability or death which was 
the basis of the claim.  

The 1997 Opinion also noted the potential for an intervening 
or a supervening cause of injury that might act to sever the 
proximate and causal connection between the original act and 
the injury.  

Based on VA's Under Secretary for Health's conclusion that 
nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  

With regard to the first question, the 1997 Opinion held that 
the determination of whether a veteran is dependent on 
nicotine is a medical issue.  

It quoted the criteria for diagnosing substance dependence as 
specifically applicable to nicotine dependence contained in 
The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Ed., 1994 (DSM 
IV), at 243.  Under those criteria, nicotine dependence may 
be described as a maladaptive pattern of nicotine use leading 
to clinically significant impairment or distress, as 
manifested by three or more of the following criteria 
occurring at any time in the same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of  nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made as to whether the post-service 
usage of tobacco products was the proximate cause of the 
disability or death upon which the claim is predicated.  As 
discussed above, a supervening cause of the disability or 
death, such as exposure to environmental toxins, etc., might 
constitute a supervening cause of the disability or death so 
as to preclude service connection.  It also addressed the 
situation when a nicotine-dependent individual might have 
full remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, VA's Acting Under Secretary for Benefits 
issued USB Letter 20-97-14 with further guidelines for 
adjudication of claims of entitlement to service connection 
based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depended upon three elements: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well grounded.  

On the other hand, once a well-grounded claim was received, 
there was a responsibility to execute VA's duty to assist.  
Citing a May 1997 Under Secretary for Health document, the 
letter held that nicotine dependence is a disease, and as 
such, each decision must then specifically address the 
remaining two elements, i.e. whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.  

Agent Orange

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war will be presumed to have been exposed 
to an herbicide agent during that service if he develops one 
of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma Dermatofibrosarcoma 
protuberans Malignant fibrous 
histiocytoma Liposarcoma Leiomyosarcoma 
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas 
Malignant mesenchymoma Malignant granular 
cell tumor Alveolar soft part sarcoma 
Epithelioid sarcoma Clear cell sarcoma of 
tendons and aponeuroses Extraskeletal 
Ewing's sarcoma Congenital and infantile 
fibrosarcoma Malignant ganglioneuroma 

Note 2: For purposes of this section, the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6) 
(1998).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

Analysis

The Board initially notes that the veteran has not contended 
that his heart disorder, nicotine dependence, or end stage 
renal disease began during service or within one-year 
following separation from service, and the evidence of record 
does not so indicate.  However, for the sake of completeness, 
the Board will briefly discuss the question of direct service 
connection.

The veteran has asserted various contentions including 
smoking during service, continued smoking following 
separation from service and his exposure to Agent Orange 
caused his heart disorder, nicotine dependence, and end stage 
renal disease.  

Service Connection for Nicotine Dependence

As noted above, in order to establish a well-grounded claim 
for service connection for nicotine dependence, there must be 
competent medical evidence that the veteran incurred nicotine 
dependence, during service.  In the case at hand, the veteran 
has reported that he began smoking during service. In January 
1997, he reported a smoking history of one pack of cigarettes 
per day for 30 years.  On the other hand in December 1996, 
the veteran reported a smoking history of one pack of 
cigarettes per day for 40 years, that history suggests that 
the veteran began smoking prior to service.

In any event, there is no medical evidence of nicotine 
dependence in service or at any time since.  The veteran's 
report that he began smoking in service and that he continued 
to smoke, or that cigarettes were plentiful and free during 
the period in which he served, do not constitute competent 
evidence of nicotine dependence as defined in DSM I-IV.  
While the Board accepts as true (for the purposes of 
evaluating whether the claim is well-grounded) the contention 
that the veteran smoked or began smoking during service, 
neither the Board nor the veteran are qualified to express a 
competent medical opinion as to the existence of nicotine 
dependence, in the veteran.  See Colvin v. Derwinski, Vet. 
App. 132 (1992); Espiritu, 2 Vet. App. 492; Grottveit, 5 Vet. 
App. 93.  As such, the claim to service connection for 
nicotine dependence is not well grounded.  

Service Connection for a Heart Disorder including 
Hypertension

There is no medical evidence showing that the veteran 
incurred a heart disorder including hypertension during 
service or within one year of his separation from service, 
and there is no medical evidence that a heart disorder 
including hypertension is directly related to service.

Service Connection Based on Nicotine Dependence

The veteran has asserted that his current heart disease and 
hypertension, are the result of smoking that began in 
service.  As has just been discussed, service connection is 
not in effect for nicotine dependence.  There is no medical 
opinion of record which supports a finding of a causal 
relationship between the veteran's in- service cigarette 
smoking and his heart disorder including hypertension.  
Neither the veteran nor the Board is competent to make such a 
determination, as it is a medical question which requires 
medical expertise.  See Espiritu, 2 Vet. App. at 494 and 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1992).

As stated by the Court, "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is plausible or 
possible is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). The record does not reveal that the veteran 
possess any medical expertise and indeed has not claimed such 
expertise.  Thus, the veteran's lay medical assertions to the 
effect of his use of tobacco in service caused his heart 
disorder have no probative value.  See Espiritu, 2 Vet. App. 
492; Grottveit, 5 Vet. App. at 93.  On the issue of medical 
causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ." 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

While the Board has no reason to doubt the veteran's 
assertions that he smoked during service, he has failed to 
present any competent medical evidence that such in-service 
smoking is related to his heart disorder, including 
hypertension.  Cf. Combee v. Brown, 34 F. 3d 1039, 1942 (Fed. 
Cir. 1994):  "Proof of direct service connection thus entails 
proof that exposure during service caused the malady that 
appears many years later."

The evidence of record does not contain any medical evidence 
relating the veteran's heart disorder to cigarette smoking 
during service.  As noted above, the veteran has not alleged 
that his heart disorder began during his period of service, 
and his service medical records do not reflect any such 
disability during service.  Medical evidence showing a causal 
relationship between his heart disorder and service is 
required for a well-grounded claim pursuant to Caluza.  As 
there is no such medical evidence of record, a claim for 
service connection on the basis of cigarette smoking in 
service must be denied.

Furthermore, there is no medical evidence of record showing 
that the veteran's heart disorder is related to nicotine 
dependence, directly or indirectly.  That is, there is no 
evidence that the veteran's heart disorder was due to 
cigarette smoking and that cigarette smoking was due to 
nicotine dependence.  The claim for service connection for 
heart disease based on nicotine dependence is not well 
grounded.

Service Connection Based on Exposure to Agent Orange

The regulations provide that if a veteran served in Vietnam 
and developed an Agent Orange presumptive disease to a 
compensable degree within the requisite time period, the 
veteran's in-service exposure to Agent Orange may be 
presumed, notwithstanding there is no record of evidence of 
such disease during the period of such service.  See 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, in this 
case, the veteran does not have a disability for which 
service connection may be presumed under the provisions of 38 
U.S.C.A. § 3.309(e).

With regard to the veteran's heart disorder, the Board notes 
that presumptive service connection is not available under 
the provisions of 38 C.F.R. § 3.309(e).  The competent 
evidence of record does not show any findings referable to 
any of the presumptive disease listed under the provisions of 
38 C.F.R. § 3.309 (e).  As such, the presumptions applicable 
to veteran's exposure to herbicides in Vietnam do not apply.  
There is no competent evidence linking the veteran's heart 
disease to exposure to herbicides in service.  Therefore, the 
claim for service connection for heart disease based on Agent 
Orange exposure is not well granted.

Service Connection for End-Stage Renal Disease

There is no medical evidence showing that the veteran 
incurred renal disease during service or within one year of 
his separation from service, and there is no medical evidence 
that renal failure is directly related to service.  The Board 
finds that the absence of evidence showing that the veteran 
incurred renal failure during service precludes a finding of 
a well-grounded claim for direct service connection for renal 
failure.  See Caluza, 7 Vet. App. at 506.

Cigarette Smoking in Service

Service medical records are negative for cigarette smoking 
during service.  Nonetheless, in December 1996 the veteran 
reported a smoking history of one pack of cigarettes per day 
times 40 years and in January 1997, he reported a smoking 
history of one pack of cigarettes per day times 30 years.  
There is no medical opinion of record which supports a 
finding of a causal relationship between the veteran's in- 
service cigarette smoking and his end stage renal disease.  
Neither the veteran nor the Board is competent to make such a 
determination, as it is a medical question which requires 
medical expertise.  See Espiritu, 2 Vet. App. at 494 and 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1992).

As stated by the Court, "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is plausible or 
possible is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). The record does not reveal that the veteran 
possess any medical expertise and indeed has not claimed such 
expertise.  Thus, the veteran's lay medical assertions to the 
effect of his use of tobacco in service caused his end stage 
renal disease have no probative value.  See Espiritu, 2 Vet. 
App. 492; Grottveit, 5 Vet. App. at 93.  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ." 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

While the Board has no reason to doubt the veteran's 
assertions that he smoked during service, he has failed to 
present any competent medical evidence that such in-service 
smoking is related to his end stage renal disease.  Cf. 
Combee v. Brown, 34 F. 3d 1039, 1942 (Fed. Cir. 1994):  
"Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later."

The evidence of record does not contain any medical evidence 
relating the veteran's end stage renal disease to cigarette 
smoking during service.  In fact, evidence of record shows 
that the claimed disability is related to the veteran's 
hypertension.  As noted above, the veteran has not alleged 
that his end stage renal disease began during his period of 
service, and his service medical records do not reflect any 
such disability during service.  Medical evidence showing a 
causal relationship between his end stage renal disease and 
service is required for a well-grounded claim pursuant to 
Caluza.  As there is no such medical evidence of record, a 
claim for service connection on the basis of cigarette 
smoking in service must be denied.

Nicotine Dependence

Service connection has not been established for nicotine 
dependence.  However, even if service connection were 
established for that disability, his claim could not be 
considered well grounded.  He has offered no medical evidence 
relating nicotine dependence to his end stage renal disease.  
In fact, there is no competent evidence of a diagnosis of 
nicotine dependence.  The veteran as a lay person is not 
competent to render an opinion as to medical causation or 
diagnosis.  Groveit; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Furthermore, there is no medical evidence of record showing 
that the veteran's end stage renal disease is related to 
nicotine dependence, directly or indirectly.  That is, there 
is no evidence that the veteran's end stage renal disease was 
due to cigarette smoking and that cigarette smoking was due 
to nicotine dependence.  

Exposure to Agent Orange

The regulations provide that if a veteran served in Vietnam 
and developed an Agent Orange presumptive disease to a 
compensable degree within the requisite time period, the 
veteran's in-service exposure to Agent Orange may be 
presumed, notwithstanding there is no record of evidence of 
such disease during the period of such service.  See 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, in this 
case, the veteran does not have a disability for which 
service connection may be presumed under the provisions of 38 
U.S.C.A. § 3.309(e).

With regard to the veteran's end stage renal disease, the 
Board notes that presumptive service connection is not 
available under the provisions of 38 C.F.R. § 3.309(e).  The 
competent evidence of record does not show any findings 
referable to any of the presumptive disease listed under the 
provisions of 38 C.F.R. § 3.309 (e).  As such, the 
presumptions applicable to veteran's exposure to herbicides 
in Vietnam do not apply.

Further, there is no competent evidence linking the veteran's 
end stage renal disease to herbicide exposure in service.  
Accordingly the claim for service connection for that disease 
based on Agent Orange exposure is not well grounded.



ORDER

Service connection for a heart disorder including 
hypertension is denied.

Service connection for nicotine dependence is denied.  

Service connection for end stage renal disease is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

